DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 Response to Amendment
	The amendment filed 12/18/2020 has been entered. Claims 1-13, 15-29 remain pending in the application, claim 14 has been canceled, and claims 30-32 have been added. 
Response to Arguments
Applicant’s amendments to the claims have overcome each rejection previously set forth in the Final Office Action mailed 09/18/2020. Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12-14, 23, 25-26, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirwan (US PGPub 2007/0208341).
With regards to claim 1, Kirwan discloses (Figures 1-7) an instrument 10, comprising: 
a first arm 12 comprising a first handle and a first tip coupled to the first handle (see annotated figure 1 below); 
a second arm 14 coupled to the first arm 12 (via 26), the second arm comprising a second handle and a second tip coupled to the second handle (see annotated figure 1 below); 
wherein at least one of the first handle and the second handle comprises: 
	a planar inner surface facing toward the other one of the first handle and the second 		handle (see annotated figure 5 below); 
	a planar outer surface facing away from the other one of the first handle and the second 	handle (see annotated figure 5 below); 
	a first convex curved side surface extending from the planar inner surface to the planar 	outer surface (see annotated figure 5 below); and 
	a second convex curved side surface opposite the first convex curved side surface and 	extending from the planar inner surface to the planar outer surface (see annotated figure 5 below).
With regards to claim 12, Kirwan discloses (Figures 1-7) an instrument 10, comprising: 

a second arm 14 coupled to the first arm 12 (via 26), the second arm comprising a second handle and a second tip coupled to the second handle (see annotated figure 1 below); 
wherein the first handle and the second handle each comprise: 
	a planar inner surface facing toward the other one of the first handle and the second 		handle (see annotated figure 5 below); 
	a planar outer surface facing away from the other one of the first handle and the second 	handle (see annotated figure 5 below); 
	a first convex curved side surface extending from the planar inner surface to the planar 	outer surface (see annotated figure 5 below); and 
	a second convex curved side surface opposite the first convex curved side surface and 	extending from the planar inner surface to the planar outer surface (see annotated figure 5 below).

    PNG
    media_image1.png
    404
    796
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    421
    498
    media_image2.png
    Greyscale

With regards to claims 2-3 and 13, Kirwan discloses wherein each of the planar outer surface, the first convex curved side surface, and the second convex curved side surface comprises a plurality of knurled features 31 (Paragraph 19 – serrated finger grips 31 may be formed in each tine to aid the physician in gripping the forceps during use; definition of knurled according to Merriam-Webster is “one of a series of small ridges or beads on a metal surface to aid in gripping”, definition of serrated according to Merriam-Webster is “notched or toothed on the edge”; therefore the serrated finger grips of Kirwan would read on the knurled features since the notches on the grip are interpreted as small ridges that aid in gripping).  
With regards to claims 4-5 and 14, Kirwan discloses wherein each of the first convex curved side surface and the second convex curved side surface are semi-cylindrical surfaces (see annotated figure 5 above).  
With regards to claim 23, Kirwan discloses wherein the instrument is a medical surgical instrument in the form of forceps or an electrosurgery forceps (Abstract).
With regards to claim 25, Kirwan discloses (Figures 1-7) an instrument, comprising: 

a second arm 14 coupled to the first arm 12 (via 26), the second arm 14 comprising a second handle and a second tip coupled to the second handle (see annotated figure 1 above); 
wherein the first handle and the second handle each comprise: 
	an inner surface facing toward the other of the first handle and the second handle and 	defined by a width (see annotated figure 5 above); 
	a planar outer surface facing away from the other of the first handle and the second 	handle and defined by a width (see annotated figure 5 above); 
	a first convex curved side surface extending between the inner surface and the outer 	surface (see annotated figure 5 above); 
	a second convex curved side surface opposite the first convex curved side surface and 	extending between the inner surface and the outer surface (see annotated figure 5 above); 
	the width of the inner surface is greater than the width of the outer surface (see 	annotated figure 5 above); 
	at least portions of each of the first and second handles are defined by cross sectional 	thicknesses including a first thickness about a first line normal to the outer surface, a second 	thickness about a second line normal to the first convex side surface, and a third thickness about 	a third line normal to the second convex side surface (see annotated figure 5 below); and 
	the first thickness is different than the second and third thicknesses (see annotated 	figure 5 below).

    PNG
    media_image3.png
    413
    476
    media_image3.png
    Greyscale

With regards to claim 26, Kirwan discloses wherein the inner surfaces of the first and second handles comprise planar surfaces (see annotated figure 5s above).
With regards to claim 30, Kirwan discloses wherein the first thickness of at least portions of each of the first and second handles is less than the second and third thicknesses of at least portions of the first and second handles (see annotated figure 5 above, first thickness is shown less than the second and third thicknesses).
With regards to claim 31, Kirwan discloses wherein the inner surfaces of the first and second handles comprise planar surfaces (see annotated figure 5s above).
With regards to claim 32, Kirwan discloses wherein the first convex side surface of each of the first and second handles extends from the planar outer surface to the planar surface of the inner surface (see first annotated figure 5 above); and 
the second convex side surface of each of the first and second handles extends from the planar outer surface to the planar surface of the inner surface (see first annotated figure 5 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirwan in view of Dunn (US 2015/0305762).
With regards to claims 6-9 and 15-16, Kirwan discloses the instrument as claimed in claims 1 and 12. Kirwan is silent to the explicit dimensions of the radius of curvature of the convex curved side surfaces.
However, Dunn teaches (Paragraph 41) that the diameter of curvature of the handle can be variable throughout the length of the device. In one embodiment, the diameter of the first and second trough is in the range of 1 – 1.5 cm. this equates to 10-15 mm, which would result in a radii of 5-7.5 mm. 5 mm is within the range of 4.9 mm plus/minus 10% (see paragraph 0022 of application), therefore satisfies the claim. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument disclosed by Kirwan to include the radii of curvature as disclosed by Dunn for the purpose of providing an ergonomic surface for holding and handling the device (Paragraph 41 of Dunn).
Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select the claimed radius of curvature for the purpose of providing an ergonomic surface for handling the device, since applicant has not disclosed that having the selected radii provides an 
Furthermore, absent a teaching as to criticality that the claimed radii provides an advantage, solves any stated problem, or is used for any particular purpose, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirwan in view of Humpa (US Patent 3,934,915).
With regards to claims 10-11 and 17-18, Kirwan discloses the instrument as claimed in claims 1 and 12. Kirwan is silent to the explicit dimensions of the thickness between the inner surface and the planar outer surface.
However, Humpa teaches (Figure 1) the thickness of each blade 12 may be between 0.35 inch and .040 inch (Col 3 lines 14-18). This range satisfies the claimed range of being 3-5 mm, and substantially 3.9 mm.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument disclosed by Kirwan to include the thickness of the blades as disclosed by Humpa for the purpose of effectively gripping and moving the object within the grasping arms and provide an ergonomic surface for handling the device.
Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select the claimed size for the purpose of providing an ergonomic surface for handling the device, since applicant has not disclosed that having the selected size provides an advantage, solves any 
Furthermore, absent a teaching as to criticality that the claimed size provides an advantage, solves any stated problem, or is used for any particular purpose, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kirwan in view of Schryver (US PGPub 2014/0300121), and further in view of Humpa.
With regards to claims 19 and 27, Kirwan discloses the instrument as claimed in claim 12. Kirwan discloses wherein the planar inner surfaces of the first and second handles are each defined by a width between the first convex curved surface and the second convex curved surface (see annotated figure 5 above); and the planar outer surfaces of the first and second handles each have a width that is less than the width of the inner surface (see annotated figure 5 above). Kirwan is silent to the width being in a range of 8mm to 12mm; and the first and second handles each have a thickness between the inner surface and the planar outer surface in a range of 3mm to 5mm.
However, Schryver teaches wherein the inner surfaces of the first and second handles are each planar and have a width in a range of 8mm to 12mm (Paragraph 15 – width of each gripping arm may be between 0.1 and 1 inch, satisfying the 8-12 mm range); the planar outer surfaces of the first and second handles each have a width that is less than the width of the inner surface (Paragraph 15 – width of each gripping arm may be constant or vary along the length of the gripping arm; Figure 1 shows a width of the planar outer surface at the distal end to be less than the width of the inner surface towards the middle where 120 is pointing).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument disclosed by Kirwan to include the width of the gripping arms as taught by Schryver and the thickness of the blades as taught by Humpa for the purpose of effectively gripping and moving the object within the grasping arms and providing an ergonomic surface for handling the device.
Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select the claimed size for the purpose of providing an ergonomic surface for handling the device, since applicant has not disclosed that having the selected size provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the claimed size provides an advantage, solves any stated problem, or is used for any particular purpose, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Claims 20-22 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kirwan/Schryver/Humpa in view of Dunn.
With regards to claims 20 and 28, Kirwan/Schryver/Humpa disclose the instrument as claimed in claim 19. Kirwan/Schryver/Humpa are silent to the explicit dimensions of the radius of curvature of the convex curved side surfaces.
However, Dunn teaches (Paragraph 41) that the diameter of curvature of the handle can be variable throughout the length of the device. In one embodiment, the diameter of the first and second 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument disclosed by Kirwan/Schryver/Humpa to include the radii of curvature as disclosed by Dunn for the purpose of providing an ergonomic surface for holding and handling the device (Paragraph 41 of Dunn).
Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select the claimed radius of curvature for the purpose of providing an ergonomic surface for handling the device, since applicant has not disclosed that having the selected radii provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the claimed radii provides an advantage, solves any stated problem, or is used for any particular purpose, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
With regards to claim 21 and 29, Kirwan discloses wherein the instrument is a medical surgical instrument in the form of forceps or an electrosurgery forceps (Abstract).
With regards to claim 22, Kirwan discloses wherein the first and second convex curved side surfaces of the first and second handles each comprise a circular semi-cylindrical surface (see annotated figure 5 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/22/2021 

/WADE MILES/Primary Examiner, Art Unit 3771